Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

NOTICE OF ALLOWANCE
This action is in response to the amendment filed 5/31/2022. 

2. 	The following is an Examiner’s statement of reasons for allowance: 
In view of the Patent Trial and Appeal Board’s decision of 4/13/2022, the obviousness-type rejections of record are withdrawn.
Furthermore, in light of Appellant’s arguments filed 5/31/2022, the Examiner finds Appellant persuasively argued that they were in possession of the claimed invention. Specifically, Appellant points out that a proteomic screen can identify a candidate xenohormetic agent by differential expression between the xenohormetic and normal organisms (see p. 14, 3rd para. of the specification) and/or by different proteomic profiles produced by a stressor (p. 6, last para. of the specification, and see allowed claim 25-27). 
Any comments considered necessary by Appellant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
3. 	Claims 21-36 are allowed. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARTHUR S LEONARD/Examiner, Art Unit 1633